--------------------------------------------------------------------------------

Exhibit 10.1
 
SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASE
 
          This Settlement Agreement and Mutual General Release (“Settlement
Agreement”) is made and entered into as of this 23rd day of September, 2014, by
and among PC Specialists, Inc., a California corporation doing business as
Technology Integration Group (“TIG”) on one hand, and Roomlinx, Inc., a Nevada
corporation (“Roomlinx”), Michael S. Wasik (“Wasik”) and Anthony DiPaolo
(“DiPaolo”), individuals, and SignalShare Hospitality, Inc., a Nevada
corporation which is a wholly-owned subsidiary of Roomlinx (“SignalShare
Hospitality”) on the other hand. TIG, Roomlinx, Wasik, DiPaolo and SignalShare
Hospitality may be referred to collectively as the “Parties.”
 
RECITALS
 
          A. WHEREAS, on or about September 25, 2012, TIG and Roomlinx entered
into a contract (the “Contract”) pursuant to which (1) TIG agreed to purchase on
behalf of Roomlinx, and Roomlinx agreed to purchase from TIG, equipment (the
“Purchased Equipment”), (2) TIG agreed to store on behalf of Roomlinx other
equipment purchased directly by Roomlinx (the “Stored Equipment”), (3) Roomlinx
agreed to promptly pay TIG for the Purchased Equipment and for storage of the
Stored Equipment, plus interest at the rate of one and one-half percent (1.5%)
per month on any unpaid balance owed by Roomlinx to TIG until the balance was
paid in full, and (4) Roomlinx granted to TIG a security interest in the
Purchased Equipment and the Stored Equipment to secure its payment obligations
to TIG;
 
          B. WHEREAS, Roomlinx has retrieved and paid for some of the Purchased
Equipment, and has retrieved some of the Stored Equipment, but as of August 11,
2014 TIG still retained much of the Purchased Equipment as described on Exhibit
“A” hereto (the “Remaining Purchased Equipment”) and much of the Stored
Equipment as described on Exhibit “B” hereto (the “Remaining Stored Equipment”);
 
Page 1 of 18
   


 

 

 

 

 
          C. WHEREAS, in or about April, 2013, Roomlinx breached the Contract by
failing to pay sums due under the Contract, and as of August 11, 2014 there was
due, owing and unpaid to TIG the total sum of Two Million Seven Hundred
Seventy-Seven Thousand Six Hundred Fifty-Six Dollars ($2,777,656.00), consisting
of $2,083,149.00 for equipment purchased and stored, $650,927.00 of interest on
such amount and TIG’s attorneys’ fees and costs of $43,580.00 to date;
 
          D. WHEREAS, on April 29, 2013 TIG filed a Complaint against Roomlinx
in the Superior Court of California, County of San Diego, North County Division,
Case No. 37-2013-00046436-CU-BC-NC (the “Action”), and on or about May 16, 2013
TIG amended the Complaint in the Action by adding Wasik and DiPaolo as
defendants;
 
          E.  WHEREAS, on or about March 14, 2014, Roomlinx and Signal Point
Holdings Corp. (“SPHC”) entered into an agreement pursuant to which SPHC agreed
to merge with a wholly-owned subsidiary of Roomlinx and Roomlinx agreed to
change its name to SignalShare, Inc. (“SSI”) (the “Merger Transaction”);
 
           F.  WHEREAS, Roomlinx anticipates that the Merger Transaction will
close within sixty (60) days of the execution of this Settlement Agreement;
 
          G.  WHEREAS, simultaneous with or immediately after the closing of the
Merger Transaction, Roomlinx intends to transfer to SignalShare Hospitality
substantially all of its assets and liabilities including but not limited to
Roomlinx’s liability to TIG for the claims asserted in the Action and all rights
and obligations described in this Settlement Agreement;
 
          H. WHEREAS, upon the closing of the Merger Transaction, SignalShare
Hospitality is obligated to pay to Cenfin, LLC (“Cenfin”) Seven Hundred Fifty
Thousand Dollars ($750,000.00). SignalShare Hospitality is also obligated to pay
Cenfin One Hundred Four Thousand Seven Hundred Sixty-Nine Dollars and
Twenty-Three Cents ($104,769.23) on December 16, 2014 (collectively the “2014
Principal Payments to Cenfin”), additional principal payments hereafter, and
quarterly interest on the outstanding balance until Cenfin is paid in full; and
 
Page 2 of 18
   


 

 

 

 

 
           I. WHEREAS, the Parties desire to resolve and settle the Action in
accordance with the terms and conditions of this Settlement Agreement.
 
AGREEMENT
 
           NOW, THEREFORE, in consideration of the promises and the mutual
covenants, conditions, representations and agreements contained in this
Settlement Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by all of the Parties, the Parties
agree as follows:
 
     1.   Effectiveness Conditioned Upon Closing of Merger Transaction;
Cancellation Right.
 
           The rights and obligations created in this Settlement Agreement shall
not become effective and binding on the Parties unless and until the Merger
Transaction closes and TIG is paid the sum set forth below in paragraph 2(a) of
this Settlement Agreement. TIG shall have the unilateral right to terminate and
cancel this Settlement Agreement by giving written notice thereof if the Merger
Transaction does not close within sixty (60) days of execution of this
Settlement Agreement by all of the Parties. If TIG gives such notice, this
Settlement Agreement shall become null, void and of no further force or effect.
 
     2.   Monetary Terms.
 
           SignalShare Hospitality shall pay to TIG the total sum of One Million
Nine Hundred Eighteen Thousand Four Hundred Sixteen Dollars ($1,918,416.00 - the
“Settlement Amount”) as follows:

       
a.
Six Hundred Thousand Dollars ($600,000.00) on the closing date of the Merger
Transaction. Upon Payment of the Six Hundred Thousand Dollars ($600,000) to TIG,
TIG will fully release Roomlinx, Wasik and DiPaolo as set forth in paragraph 9
of this Settlement Agreement, file the Dismissals and Stipulations described in
paragraph 6(b) of this Settlement Agreement, consent to the transfer of the
rights and obligations described in this Settlement Agreement to SignalShare
Hospitality with no recourse against SSI F/K/A Roomlinx (Parent), and release to
SignalShare Hospitality the items of the Remaining Stored Equipment described in
Exhibit “C” hereto.

 
Page 3 of 18
   



 

 

 




         
b.
Three Hundred Thousand Dollars ($300,000.00) in consecutive monthly installments
of Forty Four Thousand Four Hundred Forty-Four Dollars ($44,444.00) each for the
first six (6) months and Thirty Three Thousand Three Hundred Thirty-Six Dollars
($33,336.00) in the seventh (7th) month, which payments shall commence on or
before the 30th day after the closing of the Merger Transaction and on the same
day of each month thereafter until fully paid.
         
c.
One Million Eighteen Thousand Four Hundred Sixteen Dollars ($1,018,416.00),
reduced by amounts credited pursuant to paragraph 3 of this Settlement
Agreement, within one (1) year of closing of the Merger Transaction, and as TIG
releases to SignalShare Hospitality and/or sells to third parties the Remaining
Purchased Equipment and the Remaining Stored Equipment, as follows:
           
i.
          Upon closing of the Merger Transaction, SignalShare Hospitality shall
issue and forward to TIG a non-cancellable Purchase Order for all of the
Remaining Purchased Equipment and all of the Remaining Stored Equipment not
released to SignalShare Hospitality pursuant to paragraph 2(a) of this
Settlement Agreement and described in Exhibit “C.” Thereafter, SignalShare
Hospitality shall pay for and take delivery of all of the Remaining Purchased
Equipment and the Remaining Stored Equipment (except for the Remaining Stored
Equipment already released to SignalShare Hospitality pursuant to paragraph 2(a)
of this Settlement Agreement, and described in Exhibit “C,” and except for any
of the Remaining Purchased Equipment sold to a third party pursuant to paragraph
3 of this Settlement Agreement) within one (1) year.

 
Page 4 of 18
   


 

 

 

 

 

           
ii.
          Subject to the provisions of paragraph 3 of this Settlement Agreement,
TIG shall release to SignalShare Hospitality specific items of the Remaining
Purchased Equipment listed on Exhibit “A” and Remaining Stored Equipment listed
on Exhibit “B” upon receipt of a written request specifying the items of such
equipment to be released, the date they are to be released, and the identity of
any buyer for the equipment.
           
iii.
          Prior to TIG’s release of any items of the Remaining Purchased
Equipment or the Remaining Stored Equipment to SignalShare Hospitality as
provided in paragraph 2(c)(ii) of this Settlement Agreement, SignalShare
Hospitality shall assign to TIG the right to collect directly from the buyer of
that equipment the receivable created by SignalShare Hospitality’s sale of items
of the Remaining Purchased Equipment and Remaining Stored Equipment (the
“Receivables”). From the buyer’s payment of the Receivables, TIG shall retain
the price reflected on Exhibit “A” and/or Exhibit “B” for such equipment before
transmitting any extra funds to SignalShare Hospitality. If SignalShare
Hospitality requests that items of the Remaining Purchased Equipment and/or
Remaining Stored Equipment be released to it without an identified buyer for
that equipment, SignalShare Hospitality shall pay TIG the amount reflected on
Exhibit “A” and/or Exhibit “B” for that equipment upon delivery (COD).
           
iv.
          All of the Remaining Purchased Equipment described in Exhibit “A”
hereto (unless sold to a third party pursuant to the provisions of paragraph 3
of this Settlement Agreement) and all of the Remaining Stored Equipment shall be
retrieved and paid for by SignalShare Hospitality within one (1) year of the
closing of the Merger Transaction.
           
v.
          Interest shall accrue at the rate of six percent (6%) per year on the
unpaid balance of $1,018,416.00 commencing August 11, 2014. Except to the extent
interest is paid as provided in paragraph 2(c)(vi) of this Settlement Agreement,
all accrued and unpaid interest shall be due and payable to TIG one (1) year
from the closing of the Merger Transaction.

 
Page 5 of 18
   


 

 

 

 




           
vi.
          All sums received and retained by TIG as proceeds from sales or
releases of the Remaining Purchased Equipment and Remaining Stored Equipment
pursuant to paragraph 2(c)(i) through 2(c)(iv) of this Settlement Agreement and
all sums credited pursuant to paragraph 3(e) of this Settlement Agreement shall
first be applied to the $1,018,416.00 set forth in paragraph 2(c) of this
Settlement Agreement, then to the interest due on that amount pursuant to
paragraph 2(c)(v) of this Settlement Agreement, and then to any remaining
balance due TIG under paragraph 2(b) of this Settlement Agreement until the full
Settlement Amount due to TIG under the terms of this Settlement Agreement are
paid in full. Once TIG is paid the full Settlement Amount and interest, any of
the Remaining Purchased Equipment and/or Remaining Stored Equipment still in the
possession of TIG will be released to and retrieved by SignalShare Hospitality
within thirty (30) days.
           
vii.
          All payments due under this Settlement Agreement shall be made in US
Dollars payable and delivered to TIG at 10240 Flanders Ct., San Diego,
California 92121.

 
     3.   TIG’s Right to Sell Remaining Purchased Equipment to Third Parties.
 
           TIG may attempt to sell some or all of the Remaining Purchased
Equipment to third parties as provided in this paragraph.

       
a.
Commencing forty-five (45) days after the Merger Transaction closes, if and to
the extent that TIG receives an offer from a third party to purchase some or all
of the Remaining Purchased Equipment not yet released to and paid for by
SignalShare Hospitality (a “Third Party Offer”), TIG shall give notice in
writing to SignalShare Hospitality of the terms of the Third Party Offer.
SignalShare Hospitality shall have forty-eight (48) hours from transmission of
TIG’s notice of the Third Party Offer to give notice that it objects to the sale
of the equipment described in the Third Party Offer to the third party.

 
Page 6 of 18
   


 

 

 

 

 

       
b.
If SignalShare Hospitality objects to the sale of the equipment described in a
Third Party Offer as provided in paragraph 3(a) of this Settlement Agreement,
SignalShare Hospitality shall pay to TIG within ten (10) business days of its
objection the amount reflected on Exhibit “A” for that equipment, and shall take
delivery thereof within fifteen (15) days after payment for that equipment is
received by TIG.
       
c.
If SignalShare Hospitality does not object to the sale of the equipment
described in a Third Party Offer as provided in paragraph 3(a) of this
Settlement Agreement, and if the Third Party Offer is greater than or equal to
seventy percent (70%) of the price for that equipment as set forth on Exhibit
“A,” TIG may sell that equipment to the third party pursuant to the terms of the
Third Party Offer and SignalShare Hospitality shall pay to TIG within ten (10)
business days thereafter one-half (50%) of the difference between the amount of
the Third Party Offer and the price for that equipment as reflected on Exhibit
“A.”
       
d.
If SignalShare Hospitality does not object to the sale of the equipment
described in a Third Party Offer as provided in paragraph 3(a) of this
Settlement Agreement, and if the amount of that Third Party Offer is less than
seventy percent (70%) of the price for that equipment as reflected on Exhibit
“A,” then TIG may sell that equipment to the third party and SignalShare
Hospitality shall pay to TIG within ten (10) business days thereafter fifteen
percent (15%) of the price for that equipment as reflected on Exhibit “A”.
       
e.
SignalShare Hospitality shall receive, for all sales described in paragraphs
3(a) through 3(d) of this Settlement Agreement, a credit of one hundred percent
(100%) of the price for that equipment reflected on Exhibit “A” to the amount
due TIG pursuant to paragraph 2(c) of this Settlement Agreement.

 
Page 7 of 18
   


 

 

 

 

 
     4.   TIG’s Priority for Payment.

       
a.
Except as set forth in paragraph 4(b) of this Settlement Agreement, and except
for the 2014 Principal Payments to Cenfin and quarterly interest payments to
Cenfin on the outstanding principal balance, all of which are hereby consented
to by TIG, SignalShare Hospitality shall pay the full Settlement Amount owed to
TIG pursuant to paragraph 2 of this Settlement Agreement before making any
further payment on any obligation owed by Roomlinx to Cenfin which existed or
arose on or before the date this Settlement Agreement is executed by all of the
Parties
       
b.
SignalShare Hospitality may make payments to Cenfin in addition to those
payments described in Recital H of this Settlement Agreement (an “Additional
Cenfin Payment”) before TIG is paid the full Settlement Amount owed to it
pursuant to paragraph 2 of this Settlement Agreement provided TIG receives,
simultaneous with or prior to any such Additional Cenfin Payment, a payment (an
“Additional TIG Payment”) greater than or equal to the Additional Cenfin
Payment. For purposes of this paragraph 4(b), the payments to TIG required by
paragraphs 2(a) and 2(b) of this Settlement Agreement shall not be considered or
credited toward an Additional TIG Payment; all such Additional TIG Payments
shall be a credit toward the amount to be paid to TIG pursuant to paragraph 2(c)
of this Settlement Agreement.

 
     5.   Notice of Default and Opportunity to Cure.

     
                   Upon the failure to make any payment due to TIG pursuant to
the requirements of, and within the times provided by, paragraphs 2, 3 and 4 of
this Settlement Agreement, then TIG may declare a default under this Settlement
Agreement by giving written notice thereof (a “Notice of Default”) to
SignalShare Hospitality. Any such default may be cured by delivering One Hundred
Percent (100%) of the payment giving rise to the Notice of Default to TIG no
later than ten (10) calendar days after the Notice of Default was transmitted by
TIG.

 
Page 8 of 18
   


 

 

 

 

 
     6.   Stipulations, Dismissals, Enforcement, etc.

       
a.
Contemporaneously with the execution of this Settlement Agreement, Roomlinx and
SignalShare Hospitality shall execute and deliver to TIG the following
documents:

 

 
i.
A Stipulation for Leave to Amend Complaint to add SignalShare Hospitality as a
defendant in the Action in the form of Exhibit “D” hereto;
       
ii.
a Stipulation to Retain Jurisdiction in the form of Exhibit “E” hereto; and
       
iii.
A Stipulation for Entry of Judgment in the form of Exhibit “F” hereto.

 

 
b.
Upon TIG’s receipt of the initial payment of Six Hundred Thousand Dollars
($600,000.00) as provided in paragraph 2(a) of this Settlement Agreement, TIG
will file in the Action:

 

 
i.
The executed Stipulation for Leave to Amend Complaint in the form of Exhibit
“D;”
       
ii.
The executed Stipulation to Retain Jurisdiction in the form of Exhibit “E;”
       
iii.
a Request for Dismissal of Roomlinx, Wasik and DiPaolo With Prejudice in the
form of Exhibit “G” hereto; and
       
iv.
a Request for Dismissal Without Prejudice of the Action in the form of Exhibit
“H” hereto;

 

   
Notice of the filing and copies of the Stipulations and/or court-ordered
dismissals described in this paragraph 6(b) shall be served in the ordinary
course of business at the addresses set forth in paragraph 25 of this Settlement
Agreement.

 
Page 9 of 18
   


 

 

 

 

 

       
c.
Upon any uncured default of the payment obligations to TIG under the terms of
this Settlement Agreement, TIG shall have the right to file in the Action the
executed Stipulation for Entry of Judgment in the form of Exhibit “F,” on an
ex-parte basis upon (5) calendar days’ notice to SignalShare Hospitality. TIG
may thereafter obtain judgment against SignalShare Hospitality pursuant to the
Stipulation for Entry of Judgment in the amount of Two Million Seven Hundred
Seventy-Seven Thousand Six Hundred Fifty-Six Dollars ($2,777,656.00), less any
payments or credits as described in paragraphs 2 and 3 of this Settlement
Agreement.
       
d.
Upon full payment and/or credit of all of the full Settlement Amount set forth
in paragraph 2 of this Settlement Agreement plus interest, TIG will (i) file in
the Action a Request for Dismissal of the Entire Action With Prejudice in the
form of Exhibit “I” hereto, with notice of the filing and a copy of the
court-ordered dismissal to be served in the ordinary course of business at the
addresses provided in paragraph 25 of this Settlement Agreement, and (ii) return
to SignalShare Hospitality the Stipulation for Entry of Judgment executed
pursuant to paragraph 6(a)(iii) above.

 
     7.   Risk of Loss.
 
           Until the Remaining Purchased Equipment and the Remaining Stored
Equipment is retrieved by SignalShare Hospitality or sold to a third party, all
risk of loss or damage, other than any loss or damage resulting from the gross
negligence or willful misconduct of TIG, shall be borne by SignalShare
Hospitality.
 
Page 10 of 18
   


 

 

 

 

 
     8.    Restricted Transactions.
 
            SignalShare Hospitality shall not borrow against, encumber, pledge,
hypothecate or assign any rights or interests in or to any of the Remaining
Purchased Equipment or any of the Remaining Stored Equipment without TIG’s
express written consent unless and until the full Settlement Amount described in
paragraph 2 of this Settlement Agreement plus interest is paid to TIG.
Furthermore, except as explicitly authorized in this Settlement Agreement, and
until the full Settlement Amount described in paragraph 2 of this Settlement
Agreement is paid in full to TIG, SignalShare Hospitality shall not sell,
transfer, encumber or convey any interest in any of its assets without the
express written consent of TIG, other than in the ordinary course of business
and for reasonably equivalent value.
 
     9.    Release in Favor of Roomlinx, Wasik and DiPaolo.
 
            Except for the obligations of SignalShare Hospitality created by
this Settlement Agreement and/or assigned to it by Roomlinx as provided in
paragraph 2(a) of this Settlement Agreement, and conditioned upon the closing of
the Merger Transaction, upon TIG’s receipt of the payment required by paragraph
2(a) of this Settlement Agreement, TIG will immediately execute the Release
attached hereto as Exhibit “J.”
 
     10.  Release in Favor of TIG.
 
            Except for the obligations created by this Settlement Agreement,
Roomlinx, SignalShare Hospitality, Wasik and DiPaolo, and all others having any
interest by and through them (collectively the “Roomlinx/SignalShare
Releasors”), permanently and irrevocably release and discharge TIG and its
shareholders, owners, lenders, officers, directors, employees, attorneys,
agents, representatives, predecessors and successors in interest, and all
persons or entities having or claiming any interest by or through them
(collectively the “TIG Releasees”), from any and all liabilities, claims, causes
of action, suits, debts, losses, costs and demands whatsoever, in law or in
equity, known or unknown, which any one or more of the Roomlinx/SignalShare
Releasors ever had, now have, or hereinafter may have against the TIG Releasees
by reason of any matter, cause or thing whatsoever, occurring at any time in the
past up to and including the date of the execution of this Settlement Agreement,
including but not limited to any claims alleged in, arising out of, relating to,
or in connection with the Action, the Contract, TIG’s purchase and storage of
the Purchased Equipment, TIG’s storage of the Stored Equipment, and all
circumstances and matters related thereto.
 
Page 11 of 18
   


 

 

 

 

 
     11.  Waiver of Rights Under California Civil Code § 1542.
 
            It is the intent of the Parties that, except for the rights and
obligations created by this Settlement Agreement and/or assigned to SignalShare
Hospitality by Roomlinx as provided in paragraph 2(a) of this Settlement
Agreement, the releases set forth in paragraphs 9 and 10 of this Settlement
Agreement shall bar all demands, liens, assignments, contracts, covenants,
actions, suits, causes of action, obligations, costs, expenses, attorney’s fees,
damages, losses, claims, controversies, judgments, orders, and liabilities of
whatever character, nature, and kind, known or unknown, past or present,
suspected or unsuspected, whether concealed or hidden, hereinabove specified to
be so barred. In furtherance of this intent, the Parties knowingly and
voluntarily waive any and all rights and benefits conferred upon them by the
provisions of section 1542 of the California Civil Code, which reads as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
            The Parties acknowledge that they have been advised by their legal
counsel about the implications of California Civil Code section 1542 and fully
recognize and acknowledge that they are releasing each other of and from any and
all claims, whether known or unknown, arising out of any fact, act, occurrence,
or omission, to the date of this release, even if such has not resulted in any
actual damage to the affected party at the time of entering into this release.
 
     12.  Authority to Execute Releases.
 
            Each party warrants and represents that he/it has the power and
authority to release the claims and rights which he/it is releasing and that
none of the claims or rights being released has been assigned or transferred to
any other person or entity. Each party also warrants and represents that he/it
is not aware of any pending, threatened, or planned litigation related to or
arising out of the claims and rights which are released in this Settlement
Agreement other than the Action.
 

Page 12 of 18    

 

 

 

 

 
     13.  No Assignment.
 
            No rights or obligations created by this Settlement Agreement may be
assigned, transferred or conveyed without the express written consent of all of
the Parties.
 
     14.  No Admissions.
 
            Neither this Settlement Agreement (or anything contained herein) nor
the settlement of the Action shall constitute an admission or adjudication with
respect to any allegations made therein, any fact or conclusion of law with
respect to any matter alleged in or arising therefrom, or of any wrongdoing or
misconduct on the part of any party hereto.
 
     15.  Entire Agreement.
 
            This Settlement Agreement and the exhibits to be executed as
provided herein constitute the entire and only agreements and understandings
between and among the Parties with respect to the subject matter hereof and may
not be altered, enlarged or abridged except by an agreement in writing executed
by all of the Parties.
 
     16.  Further Documents and Acts.
 
            The Parties shall execute and deliver all documents and perform all
further acts that may be necessary to effectuate the provisions of this
Settlement Agreement.
 
     17.  Waivers.
 
            No waiver of any one or several of the terms, conditions or
obligations of this Settlement Agreement, and no partial waiver thereof, shall
be construed as a waiver of any of the other terms, conditions or obligations of
this Settlement Agreement. No failure or delay by any party at any time to
enforce one or more of the terms, conditions or obligations of this Settlement
Agreement shall constitute a waiver of such terms, conditions or obligations or
shall preclude any party from requiring performance by any other party at any
time.
 

Page 13 of 18    

 

 

 

 

 
     18.  Severability.
 
            All the provisions of this Settlement Agreement shall be considered
as separate terms and conditions. In the event any of the provisions hereof are
determined to be invalid, prohibited or unenforceable by a court or other body
of competent jurisdiction, this Settlement Agreement shall be construed as if
such invalid, prohibited or unenforceable provision has been more narrowly drawn
so as not to be invalid, prohibited or unenforceable.
 
     19.  Successors and Assigns.
 
         The provisions of this Settlement Agreement shall inure to the benefit
of, and be binding upon, the Parties hereto and their respective heirs, personal
representatives, successors, assigns, executors and administrators. The Parties
intend this Settlement Agreement to be enforced according to its terms.
 
     20.  Governing Law.
 
            This Settlement Agreement is entered into and to be performed in the
County of San Diego, State of California, and shall be governed by and construed
in accordance with the substantive laws of the State of California, without
regard to the conflicts of laws principles thereof.
 
     21.  Consultation of Counsel.
 
            The Parties acknowledge that, before executing this Settlement
Agreement, they have sought and received advice from counsel of their own
choosing, and have been fully advised of their rights under the law. The Parties
further acknowledge that they have reviewed this Settlement Agreement in its
entirety, understand it thoroughly and execute it voluntarily.
 

Page 14 of 18    

 

 

 

 

 
     22.  Construction.
 
            This Settlement Agreement has been fully and freely negotiated by
all of the Parties, shall be deemed to have been drafted jointly by all the
Parties hereto, and shall be interpreted and construed as if so drafted, without
construction in favor or against any party on account of his or its
participation in the drafting hereof.
 
     23.  Attorneys’ Fees.
 
            Each party hereto shall bear its own attorneys’ fees and costs
incurred to date arising out of or related to the Action, preparation of this
Settlement Agreement, and the matters and documents referred to in this
Settlement Agreement. In any subsequent application, motion or action to enforce
the terms of this Settlement Agreement, including the filing of the Stipulation
for Entry of Judgment described in paragraph 6(c) of this Settlement Agreement,
the prevailing party shall be entitled to an award of reasonable attorneys’ fees
and costs.
 
     24.  Counterparts.
 
            This Settlement Agreement may be executed in more than one
counterpart, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
     25.  Notices.
 
            Any notice required or permitted to be given under this Settlement
Agreement shall be given by overnight delivery or certified mail with return
receipt requested as follows:
 

         
For TIG:
With a copy to:
   
Technology Integration Group
Steven W. Winton
   
Attn: Thomas Hicks
Winton Law Corporation
   
10240 Flanders Ct.
11440 West Bernardo Ct., Ste. 214
   
San Diego, CA 92121
San Diego, CA 92127
           
For Roomlinx and Wasik:
With a copy to:
   
Attn: Michael Wasik
Alan C. Ederer
   
11101 W. 120th Ave., Suite 200
Westerman Ball Ederer Miller
   
Broomfield, Colorado 80021
& Sharfstein, LLP
     
1201 RXR Plaza
     
Uniondale, NY 11556
   
For Di Paolo:
     
11663 W. 39th Circle
     
Wheat Ridge, CO 80033
             
For SIGNALSHARE HOSPITALITY:
With a copy to:
   
433 Hackensack Ave.
Elliott H. Lutzker
   
6th Floor, Continental Place
Davidoff Hutcher & Citron, LLP
   
Hackensack, NJ 07601
605 Third Ave., 34th Floor
    Attn: Legal Department
New York, NY 10158
         

 

Page 15 of 18      

 

 

 

 

 
     26.  Agents for Service of Process.
 
            Roomlinx, Wasik, DiPaolo and SignalShare Hospitality hereby
irrevocably designate as their respective Agents for Service of Process the
persons identified in the right hand column next to their respective names in
paragraph 25 of this Settlement Agreement, which they, and each of them, hereby
authorize to receive service of any legal process, including service of the
Stipulations and Dismissals described in paragraphs 6 of this Settlement
Agreement.
 
              IN WITNESS WHEREOF, this Settlement Agreement is effective on the
date first written above.

                      PC SPECIALISTS, INC. dba Technology Integration          
Group                
Dated: 
     
By:
 
 
 
       
Tom Janecek
 
 
       
Chief Financial Officer
 

 

Page 16 of 18    

 

 

 

 

 

                     
ROOMLINX, INC.
                             
Dated: 
     
By:
 
 
 
       
Michael Wasik, President
 
 
       
 
                       
SIGNALSHARE HOSPITALITY, INC.
                             
Dated: 
     
By:
             
Michael Wasik, President
               

Dated: 
                     
Michael Wasik
               
Dated: 
                     
Anthony DiPaolo
 

 

Page 17 of 18      

 

 

 

 

 
APPROVED AS TO FORM AND CONTENT ONLY:
 
Dated: 
    WINTON LAW CORPORATION                                
By:
 
         
Steven W. Winton, Esq.
         
Attorneys for TIG
                         
Dated: 
    WESTERMAN BALL EDERER         MILLER & SHARFSTEIN, LLP                      
         
By:
 
         
Alan C. Ederer, Esq.
         
Attorneys for Roomlinx and Wasik
                         
Dated: 
    DAVIDOFF HUTCHER & CITRON, LLP                                
By:
 
         
Elliot H. Lutzker, Esq.
         
Attorneys for SignalShare Hospitality
 

 

Page 18 of 18    

 

 

 